 1   Herman Franck, Esq. (SB #123476)
     Elizabeth Betowski, Esq. (SB #245772)
 2   FRANCK & ASSOCIATES
     910 Florin Road, Suite 212
 3   Sacramento, CA 95831
     Tel. (916) 447-8400; Fax (916) 447-0720
 4
     Janet R. Varnell, (Admitted Pro Hac Vice)
 5   Brian W. Warwick, (Admitted Pro Hac Vice)
     VARNELL & WARWICK, P.A.
 6   P.O. Box 1870
     Lady Lake, FL 32158
 7   Telephone: (352) 753-8600
     Facsimile: (352) 504-3301
 8
     Class Counsel
 9
                                UNITED STATES DISTRICT COURT
10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
11    STEVE FERRARI, et al.,                                Case No. 17-CV-00018-YGR
12                                   Plaintiffs,
                                                            [PROPOSED] ORDER GRANTING
13    v.                                                    PLAINTIFFS’ MOTION FOR
                                                            APPROVAL OF CY PRES RECIPIENT
14    Autobahn, Inc. dba Autobahn Motors;
      Mercedes-Benz USA, LLC; and SONIC                     The Honorable Yvonne Gonzalez Rogers
15    AUTOMOTIVE, INC.,                                     Date: October 22, 2019
                                                            Time: 2 P.M.
16                                   Defendants             Courtroom: 1
17

18
             This matter came before the Court on Plaintiffs’ Motion for Approval of Cy Pres
19

20   Recipient, which sought the Court’s approval of the distribution of $1,622.88 in funds associated

21   with uncashed checks be distributed to Bay Area Legal Aid pursuant to Paragraph 28 of the

22   Settlement Agreement. The Court finds that Bay Area Legal Aid is an appropriate charity to
23
     receive the cy pres funds because its mission matches the “purposes of the underlying lawsuit
24
     and the class of plaintiffs involved,” taking into consideration the “geographic distribution of the
25
     class.” See Nachshin v. AOL, LLC, 663 F.3d 1034, 1039–1040 (9th Cir. 2011) (citing Six
26
     Mexican Workers v. Arizona Citrus Growers, 904 F.2d 1301 (9th Cir. 1990)). This lawsuit
27

28   pursued consumer protection claims on behalf of customers of a Belmont, California car
     [PROPOSED] ORDER GRANTING MOTION FOR APPROVAL OF
     CY PRES RECIPIENT                                  1
 1   dealership, a class overwhelmingly located in the Bay Area, while Bay Area Legal Aid serves
 2   clients in consumer protection cases in seven Bay Area counties. Additionally, Class Counsel
 3
     has assured the Court that neither Class Counsel nor the Autobahn Defendants’ counsel has any
 4
     connection to Bay Area Legal Aid.
 5
             Consistent with Paragraph 28 of the Settlement Agreement, it is hereby ORDERED that:
 6

 7           (1)     Bay Area Legal Aid is approved as the recipient of the cy pres funds;
             (2)     The Settlement Administrator shall pay the funds associated with all non-
 8
     negotiated checks to Bay Area Legal Aid; and
 9
             (3)     The Settlement Class members have waived and abandoned any ownership
10
     interest in the uncashed checks and any and all associated funds.
11           IT IS SO ORDERED.
12
            October 15, 2019
     Dated _______                                          ______________________________
13
                                                            YVONNE GONZALEZ ROGERS
14                                                          United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING MOTION FOR APPROVAL OF
     CY PRES RECIPIENT                                  2
